 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9     KEIDRON DAVIS, et al.,                            Case No. 1:07-cv-00180-SKO

10                        Plaintiffs,                    ORDER GRANTING REQUEST TO
                                                         RELEASE FUNDS DEPOSITED INTO
11                                                       CEDRIC DAVIS, JR.’S BLOCKED
               v.                                        ACCOUNT
12
       MERCED COUNTY JAIL, et al.,                       (Doc. 98)
13
                      Defendants.
14     _____________________________________/

15

16

17          On July 2, 2019, Plaintiff Cedric Davis, Jr. moved this Court for an Order directing Chase
18 Bank located in Yuba City, California, to release funds which had been deposited in 2008 into an

19 account in said Bank for the benefit of the then-minor Cedric Davis, Jr. (Doc. 98.)

20          The Court ordered that objections, if any, to the requested relief be filed by July 17, 2019,
21 and that, absent same, the requested relief would be granted. (Doc. 99.) No objections were

22 received.

23          The Court being satisfied that it was the intention of the Court and parties that the funds so
24 deposited, and all interest accumulated thereon, be released to Cedric Davis, Jr. upon his reaching

25 the age of majority, and it appearing, further, that Cedric Davis, Jr. has reached the age of majority,

26 the request shall be granted.
27          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sum of Five Thousand
28 One Hundred Fifty-Two Dollars and Ninety Cents ($5,152.90), plus all interest accrued thereon
 1 since deposit, in the Blocked Minor’s Account of Cedric Davis, Jr. at Chase Bank located in Yuba

 2 City, California, be forthwith released to said CEDRIC DAVIS, JR.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     July 26, 2019                                  /s/   Sheila K. Oberto           .
 6                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
